Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips).
Re claims 1 and 10, Phillips teaches
1. A system configured to provide responsive actions to user inputs in a multi-domain context, the agent comprising: a machine interface; a speech-based user interface configured to receive a first speech input from a user and to convert said first speech input into a text-based representation of the first speech input; (ASR 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, and 7b)
(“Send SMS”, “To Joe”, the state could be context such as messaging 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)
a dialogue manager comprising a model-based module and a rules-based module, wherein the model-based module is configured to apply a statistical model-based data processing policy and the rules-based module is configured to apply a rules-based data processing policy, wherein the dialog manager is configured to: (language model and grammar model based along with vocabulary and rules for routing the input to the proper context as well as statistically processing intent and commands 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)
determine, by the model-based module based on the intent, entity and internal state, a first data processing policy to apply in generating a first responsive action to the first speech input, wherein the first data processing policy is either the rules-based data processing policy or the model-based data processing policy, (language model and grammar model based along with vocabulary and rules for routing the input to the proper context as well as statistically processing intent and commands wherein “Send SMS”, “To Joe” produces actions as well as disambiguation for further action 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)
generate the first responsive action according to the determined first data processing policy by a respective one of the rules-based module 17Attorney Docket No. 080437.PC533US or model-based module, and (language model and grammar model based along with vocabulary and rules for routing the input to the proper context as well as statistically processing intent and commands 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)
output the first responsive action via the speech-based user interface and/or the machine interface.  (user GUI results 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Phillips to incorporate embodiments of rules and vocabulary to account for routing users to the property context of intent service as well as processing speech according to the context of input and commands.

Re claims 2 and 11, Phillips teaches
(DB query 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 3 and 12, Phillips teaches
3. The system of claim 1, wherein, when the model-based module generates the first responsive action, the model-based module is configured to provide a speech-based responsive output to the user via the speech-based user interface.  (language model and grammar model based along with vocabulary and rules for routing the input to the proper context as well as statistically processing intent and commands 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 4 and 13, Phillips teaches
4. The system of claim 3, wherein the natural language processor comprises a natural language generator configured to convert the first responsive action into a text-based responsive output, and wherein the (TTS 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 5 and 14, Phillips teaches
5. The system of claim 4, wherein the speech-based responsive output is a request for additional information or a requested piece of information.  (disambiguation 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 6 and 15, Phillips teaches
6. The system of claim 1, wherein the dialog manager is configured to receive a second speech input from the user, and wherein the model-based module is further configured to detect a domain change from a first domain of the first speech input to a second domain of the second speech input.  (first user input e.g. Navigation, then second user input e.g. Music, and back to same first context or new third or stay in second… alternatively the user can edit via voice their input in which the system would reanalyze the context into a new domain if warranted 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 7 and 16, Phillips teaches
7. The system of claim 6, wherein, in the event of a detected domain change, the model-based module is further configured to change the first data processing policy to a second data processing policy in order to generate a second responsive action to the second speech input.  (first user input e.g. Navigation, then second user input e.g. Music, and back to same first context or new third or stay in second… alternatively the user can edit via voice their input in which the system would reanalyze the context into a new domain if warranted 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 8 and 17, Phillips teaches
8. The system of claim 7, wherein the dialog manager is further configured to determine if there should be a further domain change from the second domain of the second speech input back to the first domain of the first speech input.  (first user input e.g. Navigation, then second user input e.g. Music, and back to same first context or new third or stay in second… alternatively the user can edit via voice their input in which the system would reanalyze the context into a new domain if warranted 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 9 and 18, Phillips teaches
9. The system of claim 8, in the event the dialog manager determines that the further domain change should be made, the dialog manager is further configured to change the second data processing policy back to the first data processing policy and to generate a third responsive action based on the first data processing policy. (first user input e.g. Navigation, then second user input e.g. Music, and back to same first context or new third or stay in second… alternatively the user can edit via voice their input in which the system would reanalyze the context into a new domain if warranted 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kozhaya; Joseph N. et al.	US 20190347326 A1	
Dialog modeling in user-system interaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov